Martin, J. (dissenting).
The commissioner of hospitals of the city of New York on or about July 13, 1931, advertised for bids covering heating, steam service, ventilation, refrigeration, incinera*285tion, boiler plant and generating plant under contract No. 3 at the Harlem Hospital of the city of New York. The plaintiff and the Daniel J. Rice Company each submitted bids for a like sum, i. e., $329,000. These were the lowest bids received for the work. In view of the fact that they were for the same amount, there was in reality no “ lowest bidder.”
The commissioner of hospitals awarded the contract to the Daniel J. Rice Company as against the plaintiff, and did so upon the theory that the Daniel J. Rice Company was better qualified to execute the contract than the plaintiff.
This action was instituted to restrain the defendants from proceeding under the contract awarded to Daniel J. Rice Company and to cancel and set aside' the same.
Section 419 of the Greater New York Charter (as amd. by Laws of 1922, chap. 661) provides in part as follows: “ * * * if a borough president or the head of a department shall not deem it for the interest of the city to reject all bids, he shall, without the consent or approval of any other department or officer of the city government, award the contract to the lowest bidder, * * *.”
The city of New York contends that the commissioner of hospitals made his election in awarding the contract to the Daniel J. Rice Company pursuant to the provisions of paragraph 11 of the instructions governing bidding, which is as follows: “Each bidder shall submit, when required, evidence that will prove to the satisfaction of the head of the Department that he is prepared to furnish the necessary materials and possesses the necessary plant to complete all the work in the manner and time herein specified.
“ Before the award of Contracts Nos. 2 and 3 the bidder will be required to show that he has the necessary plant, ability, experience, facilities and resources to perform the work in a satisfactory manner and within the time stipulated, and has installed at least two plants of similar nature and equipped with apparatus equal in capacity and of the type herein specified and that the installation in these has been in successful operation for a period of not less than five years.”
The commissioner of hospitals states that in accordance with the above provisions he caused an investigation of the experience and facilities of the two low bidders, and the assistant chief engineer and the architect after conducting an investigation of the plants of the two lowest bidders recommended that the contract be awarded to the Daniel J. Rice Company.
The plaintiff contends that both low bidders being equally responsible and capable of performing the contract in a proper manner, the commissioner of hospitals had no authority to exercise *286discretion in favor of one bidder as against the other, and all bids should have been rejected and the contract readvertised and new bids solicited.
The record shows that both low bidders were apparently equally able to perform the work called for by the contract.
Under the provisions of the Greater New York Charter, section 419, the commissioner of hospitals was obliged to either award the contract to the lowest bidder or to reject all the bids and readvertise the contract. He had no power to prefer one bidder over the other, where both bids were for the same amount. The courts have so often written upon the subject holding that under the provisions of the Greater New York Charter a contract must be let to the lowest bidder, with a few exceptions, it seems unnecessary to repeat the many reasons that have been given therefor. The charter provisions are emphatic in directing that the contract may be awarded to the lowest bidder only, and that the head of a department or a commissioner has no right to award a contract to other than the lowest bidder. (Walsh v. Mayor, etc., of N. Y., 113 N. Y. 142; People ex rel. Shay v. McCormack, 167 App. Div. 854.) If the course here followed is permitted it will result in the same abuses which the present charter provisions were designed to remedy. ]
The order should be reversed, with ten dollars costs and disbursements, and the motion for a temporary injunction restraining defendants from proceeding upon the award of contract No. 3 should be granted.
Order affirmed, with ten dollars costs and disbursements.